         Case 1:20-cr-00379-MKV Document 63 Filed 04/12/21 Page 1 of 1

                                                                       USDC SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC #:
                                                                       DATE FILED: 
 UNITED STATES OF AMERICA,

                           Plaintiff,
                                                             1:20-cr-379-MKV
                    -against-
                                                          SCHEDULING ORDER
 JOVAL PALMER,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       IT IS HEREBY ORDERED that the pretrial conference scheduled for April 19, 2021, at

10:00 AM is adjourned to May 4, 2021, at 9:00 AM. The conference will be conducted remotely

by videoconferencing on CourtCall. The Court will post dial-in information for members of the

public before the conference.



SO ORDERED.                                        _________________________________
                                                  ___ ______
                                                          ____________
                                                                    _______
                                                                    __   ____
                                                                            ____
                                                                              ____
                                                                                 ____
                                                                                   _ _____
Date: April 12, 2021                              MARY YKKAY
                                                           AY VYSKOCIL
                                                               VYS
                                                                 YSSKOCI CIIL
                                                                         C
      New York, NY                                United
                                                  U it d States
                                                         St t District
                                                                Dii t i t Judge
                                                                          J d
